UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7713



JOHN E. ANDERSON, JR.,

                                              Plaintiff - Appellant,

          versus


T. V. WYCHE, Sargeant; G. A. PORTER, Jail
Officer; OFFICER CREEL, Guard/Mail Room;
DARNLEY   HODGE,  Superintendent,   Riverside
Regional Jail Authoritative Committee,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-00-2032-AM)


Submitted:   January 17, 2002             Decided:   January 29, 2002


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John E. Anderson, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John E. Anderson, Jr., appeals the district court’s order (1)

dismissing his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint

without prejudice for failure to submit the filing fee and (2)

dismissing his motion for reconsideration of its previous order

denying his application to proceed in forma pauperis pursuant to 28

U.S.C.A. § 1915(g) (West Supp. 2001).   We have reviewed the record

and the district court’s opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Anderson v. Wyche, No. CA-00-2032-AM (E.D. Va. Sept. 5, 2001).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2